Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  From 5-21-19 amendment-The term ‘predetermined models’ does not appear in the original specification. Models of what?  What is a predetermined model? From current amendment of 12-29-20, the terms (per claim 11) ‘periodically’ and ‘continuously’ do not appear in the original specification. The terms are unclear as what constitutes ‘periodically’ and ‘continuously.’

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1,3-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is unclear. The claim now recites ‘signals for modifying operations.’ These plural ‘operations’ refer to an operation of each the head and dispenser or plural operations for both the head and dispenser. The plurality is vague and indefinite. Same for equilibrium ‘conditions.’ What are these ‘conditions?’ The plurality is vague and indefinite. What does ‘maintain mass and energy equilibrium’ mean? ‘Mass and energy Equilibrium’ of what? Mass and energy of the wafer?pad?slurry? How is this ‘maintained?’ There is no explanation in the specification as to specifics of what ‘mass and energy equilibrium’ is and how it is maintained. Do the control signals maintain equilibrium? Does the polishing head maintain equilibrium? The slurry dispenser? What does MCR, material change rate, refer to?  Material of what? The wafer? The pad? The slurry? The term ‘slip stream components’ refers to what?  This is arbitrary and needs to be specific.  What exact components are being analyzed? The term ‘predetermined models’ does not appear in the original specification. Models of what?  What is a predetermined model? What are the values stored?  Claim 1 recites ‘storing values of a plurality of predetermined models and state variables.’ Models of what? What are ‘state variables?’ Variables of what?  There are numerous ‘state variables’ listed in [0016] and are not limited to those listed. So which ones are being claimed? Are there plural values stored for models?  And also for state variables? What is the difference between predetermined models and state variables? How are these compared to current MCR values?  How does the process determine current values of predetermined state variables?  Aren’t these values already stored and predetermined? Isn’t there only one ‘currant value?’ That of the MCR? Does ‘predetermined’ refer to models or both the models and state variables? What is meant that the processor determines ‘current values of state variables from the current value of the MCR?’  What is meant by ‘from?’ 3rd line from end ‘current values’ refers to which values?  The processor does not determine current values but compares the current value of MCR to stored values. The last paragraph is completely unclear. The 
Claim 5 lacks antecedent basis regarding ‘the control signals transmitted to apparatus’ lacks antecedent basis, as this terminology has not been used.  Same for claim 6. Also, claim 6, what does ‘and associated with parameters’ refer to? The last 3 lines are unclear.
Claim 11, part a) what does ‘a database of optimal values of all state variables’ mean?  What defines ‘optimal?’ What are ‘all’ the variables? Variables of what? What does ‘for a number of different material systems’ mean? How many different systems? What is a ‘material system?’ How can there be ‘all’ variables for a number of systems? This limitation cannot be determined and is unclear. What are ‘disparate materials? What does this refer to? Are ‘materials’ and ‘material systems’ analogous? Part b) ‘slip stream of material’ refers to what material? The term ‘periodically’ is not used or defined in the specification and therefore is unclear. Part c) Are ‘all’ current values measured? Of ‘all’ state variables?  Part d) Which current values (‘all?’) are compared against ‘all’ the stored values? How do the different ‘material systems’ and their values in database get compared to current values?  IS the ‘system’ determined as well? Part e) is totally unclear. The term ‘continuously’ is not defined in the original specification and therefore unclear. How is CMP adjusted? What determines what is ‘necessary?’ How are current values ‘maintained?’ What is predetermined range? What is being adjusted? With respect to what values?  Is pH adjusted? Pressure? Speed? Slurry material? Slurry flow rate?
Claim 12, what are ‘attributes?’ Same for claims 15, and 16. Claim 16, what does ‘one or more attributes’ refer to?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1,3-6,11-17 is/are, as best understood, rejected under 35 U.S.C. 102a2 as being clearly anticipated by Daniel-6121147.
Daniel discloses a controller 82 and method of controlling a chemical mechanical planarization (CMP) apparatus 30 including at least a polishing head 54 for supporting a semiconductor substrate 10 over a polishing pad 50 and a polishing slurry dispenser 72, the controller comprising: means for evacuating 152/154 a portion of slurry from the proximity of a wafer during and throughout (Fig 3 flowchart. The arrow from 308 up to 304 when the answer is ‘NO’ shows this extracting/evacuating step and analyzing step are repeated throughout and continuously during the process) CMP processing; and a slurry evaluation system 160 for receiving the evacuated slurry and generating process control signals for the polishing head via 60 and the polishing slurry dispenser via 76 in response thereto so as to establish and maintain polishing equilibrium during CMP processing in real-time (Fig 3), so that when end polishing is not detected, the polishing continues with polishing head rotating and slurry used for polishing, and when end point is detected, the polishing head can stop or continue for predetermined time (col 8, line 20- col 9, line 52));  wherein the current extracted slurry components are compared with stored predetermined values that represent predetermine changes in concentration (col.7, lines 20-65) that generates CMP process control signals based on the comparison, wherein the CMP process control signals adjusts CMP process that includes signals 76 transmitted to the polishing slurry dispenser to adjust parameters from group of slurry volume, composition, temperature, addition, wherein the control signals 60 transmitted to the apparatus provides control/adjusting for parameters selected from the group consisting of: residence time, polishing head - zone downforce, conditioning abrasive downforce, and speed-rotation, wherein the control signals transmitted to the CMP apparatus provide control/adjusting for slurry exhaust 154, and associated with parameters selected from the group consisting of: vacuum pressure, location of slip stream removal, removal volume.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Tung et al-6679765.
Daniel discloses a controller 82 and method of controlling a chemical mechanical planarization (CMP) apparatus 30 including at least a polishing head 54 for supporting a semiconductor substrate 10 over a polishing pad 50 and a polishing slurry dispenser 72, the controller comprising: means for evacuating 152/154 a portion of slurry from the proximity of a wafer during and throughout (Fig 3 flowchart. The arrow from 308 up to 304 when the answer is ‘NO’ shows this extracting/evacuating step and analyzing step are repeated throughout and continuously during the process) CMP processing; and a slurry evaluation system 160 for receiving the evacuated slurry and generating process control signals for the polishing head via 60 and the polishing slurry dispenser via 76 in response thereto so as to establish and maintain polishing equilibrium during CMP processing in real-time (Fig 3), so that when end polishing is not detected, the polishing continues with polishing head rotating and slurry used for polishing, and when end point is detected, the polishing head can stop or continue for predetermined time (col 8, line 20- col 9, line 52));  wherein the current extracted slurry components are compared with stored predetermined values that represent predetermine changes in concentration (col.7, lines 20-65) that generates CMP process control signals based on the comparison, wherein the CMP process control signals adjusts CMP process that includes signals 76 transmitted to the polishing slurry dispenser to adjust parameters from group of slurry volume, composition, temperature, addition, wherein the control signals 60 transmitted to the apparatus provides control/adjusting for parameters selected from the group consisting of: residence time, polishing head - zone downforce, conditioning abrasive downforce, and speed-rotation, wherein the control signals transmitted to the CMP apparatus provide control/adjusting for slurry exhaust 154, and associated with parameters selected from the group consisting of: vacuum pressure, location of slip stream removal, removal volume.
Daniel does not disclose the slurry dispenser or extracting element being a curved multi-port dispenser or extractor.
However, Tung discloses a multi-port 60 slurry dispenser 50 that is curved upstream of wafer being polished (Fig 1). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Daniel to have a multi-port dispenser that is curved, as taught by Tung, in order to more evenly distribute the slurry radially on pad for more uniform polishing of wafer. Although Tung does not disclose an extractor of slurry, one of ordinary skill could take Tung’s teachings of the slurry dispenser with its benefits of even distribution to be applied to a multiport, curved extractor in place of Daniel’s single port extractor in order to have a more even withdraw of slurry for a more thorough analysis. 

Response to Arguments
Applicant's arguments filed 12-29-20 have been fully considered but they are not persuasive. 
Regarding 112 rejections, paragraph [0025] does not discuss ‘predetermine models’ nor a database of these models and state variables. Paragraphs [0016] and [0024] discuss ‘measuring state variables’ and ‘monitoring state variable,’ respectively.  ‘Attributes’ are the only thing referred to as stored in database. 
Regarding the amendment of adding ‘mass and energy equilibrium’ this is still clear as to what this ‘mass and equilibrium’ is referring to?  Mass and energy equilibrium of the pad? slurry? polishing of wafer?
[0023] discusses MCR but it is not clear what the ‘material’ is that is being claimed, as [0023] discloses many components being analyzed. It is not clear which ‘material’ change rate is being determined? It can be slurry chemicals, abrasives, pad particles, etc. The claim is vague and indefinite.  In addition [0023] does not disclose what the ‘change rate’ is exactly. Does the analyzer analyze MCR for all materials simultaneously? Does MCR have to be analyzed one at a time for each material? How is the ‘rate’ determined? Does it depend on time of polishing, the chemicals involved, the pressure of polishing?
Are models, attributes, state variables being used interchangeably?  These 112 problems are still unclear.  The reference to ‘predetermined models’ is not set forth in original disclosure. [0025] discusses ‘desired values or input attributes but not predetermined models.The term ‘kinetic models’ is not synonymous with ‘predetermined.’
The limitation of ‘state variables’ in claim 1 is vague and indefinite as which variables are being measured. In addition, claim 11, the term ‘optimum values’ for ‘all state variables’ for ‘different material systems’ is totally unclear and indefinite.  There are unlimited state variables so what constitutes ‘all?’ What constitutes ‘optimum?’ And how many state variables for how many different materials?
On pages 6-7, Applicant argues that Daniel does not provide adjustments in ‘real time’ or throughout the CMP process.  However, this is patently false.  Daniel, as shown in Fig 3, continues to extract slurry and analyze until a certain condition is met and then adjusts polishing parameters based on the analysis. Fig 3 flowchart shows an arrow from 308 up to 304 when the answer is ‘NO’ which shows this extracting/evacuating step and analyzing step are repeated throughout and continuously during the process in real-time. In addition, at col 8, line 41 to col 9, line 5, Fig 3 is described in detail and discusses the process of extracting fluid and analysis until endpoint is done ‘pulsed or continuous’ and therefore Applicant’s arguments on page 7 that , ‘No monitoring is performed throughout the process and no real time adjustments are made’ are simply wrong.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
February 13, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723